Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 6 February 1807
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa.
Washington 6. Feby 1807.

Your letter of 26. Jany: enclosing one to your Mamma, reached me the same day that I wrote you last—I have myself no objection to the publication of my lines in the Anthology; but as they were address’d to your Sister, they belonged to her more than to me, you must answer for the printing to her—I know not that she would take any displeasure from it, and suppose you had reason for presuming on her consent as well as mine.
We have got another prisoner arrived here from New-Orleans; who as well as the two others who were here before, Bollman and Swartwout, applied yesterday to the Supreme Court now sitting, for writs of Habeas Corpus, to obtain their discharge—The Court I believe are upon the subject now—The Ladies sympathise much with Swartwout, who is a genteel young man—One of his brothers from New-York is also here; and was at the Ball last Evening—I was not there; but this morning, the possession of him was so warmly contested between two of the young Ladies at Breakfast, that I conclude he must be a person of formidable accomplishments.
Mrs: Hellen is quite unwell; but I hope from no alarming cause—The other Ladies were all well enough to attend the Ball last Evening; and are to be this Evening at a party, at Mrs: Delaney’s.—
We had snow the greater part of last Night, and this day we have a furious North-West Wind, which has just blown down one of our windows in the Senate chamber. We thought at first that the whole building was tumbling about our heads, and began to scamper in a manner which would have made a good subject for a caricature Painter—We soon discovered however that it was only a false alarm.
The enclosed lines may perhaps afford you some Amusement—They were written in consequence of the writer’s meeting in Company a young Lady, rather more than usually undress’d—You will not mistake their object—I suppose it may be one mode of exciting Ladies to Reflection, to describe the effects which their exhibitions have a tendency to produce upon Sensation.
My dear Boys—I bear them constantly in my heart, and hope you always remind them of their father’s Affection when he writes—I am glad to hear John is a good boy, and was charmed with the assurance of it under his own hand.
It blows such a hurricane that I scarcely know how I shall get home—The Senate have adjourned before two O’Clock; having nothing to do.
Most Affectionately your’s.
John Q. Adams Enclosure

Lines.To Miss In full Un-dress at a Ball.When first, in Eden’s flowery dell
Our Grandam Eve was fram’d,
She was, as holy legends tell,
Though naked, not asham’d.
But when the Serpent’s subtle head
Had brought her to disgrace;
When Innocence and Bliss were fled—
The fig-leaf took their place.
Still the more guilty she became,
She show’d herself the less;
And thenceforth nakedness was shame,
And Innocence was—Dress.
But soon, her daughters shall again
Like Eve, before the fall,
Concealment of themselves disdain
And stand display’d to all.
Soon, venom’d Envy’s search defy,
Undaunted and unblam’d;
Soon dare the keenest critic’s eye;
“Though naked, not asham’d.”
For one, shall niggard beauty save?
For one, her treasures spare?
No!—free, be all that Nature gave,
And common as the air!
No more, each lovely limb to mould
Shall Fancy’s aid require—
No more, mysterious gems infold
The blossoms of Desire.
Already, Sally now reveals
To view, Neck, Arms and Breast;
While a bare spider’s web conceals,
And scarce conceals the rest.
Dear Sally! let thy heart be kind—
Discover all thy charms—
Fling the last fig-leaf to the wind,
And snatch me to thy arms!

